     Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

STEVEN FARABAUGH, an individual,

        Plaintiff,

v.

ISLE, INC., a Delaware corporation, ISLE GROUP, a foreign entity, ISLE GROUP, UK, a
foreign entity, and ISLE UTILITIES, a foreign entity.

        Defendants.


                              COMPLAINT AND JURY DEMAND


        Plaintiff Steven Farabaugh (“Mr. Farabaugh”), through his undersigned counsel,

submits this Complaint and Jury Demand against Isle, Inc., a Delaware corporation, Isle Group, a

foreign entity, Isle Group UK, a foreign entity, and Isle Utilities, a foreign entity (together, “Isle”

or “Defendants”).

                                             PARTIES

        1.      Mr. Farabaugh is an individual who, at all times relevant to this matter, resided at

1620 Platte Street, #B322, Denver, Colorado 80202.

        2.      Isle, Inc. is a Delaware corporation. Upon information and belief, its United

States (“U.S.”) headquarters are located at 2600 El Camino Real, Suite 600, Palo Alto,

California, 95306.

        3.      Isle Group, Isle Group, UK, and Isle Utilities are foreign entities. Their global

headquarters are located at 2nd Floor, 89 Albert Embankment, Vauxhall, London, SE1 7TP,
  Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 2 of 13




United Kingdom. Isle Group, UK’s registered business address is 61 Downs Wood, Epsom

Downs, Surrey, KT18 5UJ, United Kingdom.

       4.      Upon information and belief, Isle, Inc., Isle Group UK, and Isle Utilities are

wholly-owned subsidiaries of Isle Group.

                                 JURISDICTION AND VENUE

       5.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 over

claims brought under 42 U.S.C. § 2000e-5(f)(3), and supplemental jurisdiction over the

remaining claims pursuant to 28 U.S.C. § 1367.

       6.      Venue is proper in the United States District Court for the District of Colorado

pursuant to 28 U.S.C. § 1391 because at all times relevant to the claims herein, Mr. Farabaugh

resided and performed work for Isle within this judicial district.

                             ADMINISTRATIVE PROCEDURES

       7.      On or about August 5, 2019, Mr. Farabaugh filed a Charge of Discrimination with

the Equal Employment Opportunity Commission (“EEOC”) and the Colorado Civil Rights

Division related to unequal treatment based on national origin, disability, and retaliation.

       8.      On or about September 14, 2020, the EEOC issued a Dismissal and Notice of

Rights to Mr. Farabaugh, which included a Notice of Suit Rights, authorizing Mr. Farabaugh to

bring the present lawsuit.

                                GENERAL ALLEGATIONS
                              Employer and Employee Information

       9.      Mr. Farabaugh was born in the United States.




                                                 2
  Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 3 of 13




       10.      Isle is a United Kingdom (“U.K.”) based company that provides consultancy

services to water utilities around the world. Isle provides support to municipal water utilities and

others. Isle has a global team of more than 80 engineers and scientists.

       11.     Mr. Farabaugh is a licensed Professional Engineer with more than twenty years of

experience related to Isle’s work.

       12.     Mr. Farabaugh began work for Isle on March 29, 2017, as a Senior Consultant.

       13.     Piers Clark (“Mr. Clark”), from the U.K., is Isle Group’s Founder and Chairman

and is based in the U.K.

       14.     Cristina Ahmadpour (“Ms. Ahmadpour”), Isle Inc.’s President/Managing

Director (Americas), was born in the US, and is based in California.

       15.     Ms. Ahmadpour was Mr. Farabaugh’s direct supervisor during his work for Isle.

       16.     Mr. Farabaugh performed the majority of his work for Isle from his home in

Denver, Colorado.

       17.     Mr. Farabaugh, Ms. Ahmadpour, and their U.S., U.K., and global colleagues all

have electronic mail addresses that end in “@isleutilities.com.”

       18.     Katherine Easter, (“Ms. Easter”), Isle’s Global HR Director, from the U.K., was

Mr. Farabaugh’s human resources contact.

       19.     Ms. Ahmadpour, despite being President/Managing Director (Americas) of Isle,

Inc., told Mr. Farabaugh on more than one occasion that she did not have independent decision-

making authority and that Mr. Clark made many of the important decisions for Isle, Inc.

       20.     Mr. Farabaugh’s employment was terminated by Isle on July 8, 2019.




                                                 3
  Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 4 of 13




Mr. Farabaugh is Assaulted by a Coworker at Isle’s Retreat for Managers, October 9-11, 2018

       21.     From October 9-11, 2018, Isle held a conference for senior managers in Scotland

(the “Retreat”), which Mr. Farabaugh attended along with Isle employees from Isle subsidiaries

all over the globe.

       22.     On Wednesday, October 10, 2018, during a conversation between Mr. Farabaugh

and Mr. Clark about Ms. Ahmadpour and Mr. Farabaugh’s role with Isle, Mr. Clark called Mr.

Farabaugh a “terrorist.”

       23.     On Thursday, October 11, 2018, the group went to a nearby restaurant for dinner.

       24.     During the dinner, Mr. Clark stood to address the group. He then unbuckled his

belt and unfastened his pants, exposing his underwear. He then thrust his crotch into Ms.

Ahmadpour’s face as she was seated nearby.

       25.     After dinner, the group moved to a bar on the ground floor of the restaurant.

While the group was gathered in the hotel bar, Thomas Jacks (“Mr. Jacks”), Isle’s Head of

Dealflow, slapped Ms. Ahmadpour on her backside/upper thighs with an open hand, something

Mr. Farabaugh personally witnessed.

       26.     Mr. Jacks is a U.K.-born, U.K.-based Isle employee.

       27.     On the evening of October 11, 2018, as the group walked from dinner back to the

group’s lodging, Mr. Jacks assaulted Mr. Farabaugh by tackling him from behind.

       28.     A coworker walking in front of Mr. Farabaugh fell down. Mr. Farabaugh walked

over to her and reached out his hand to assist her in getting back on her feet.

       29.     After approaching Mr. Farabaugh silently from behind, Mr. Jacks pinned Mr.

Farabaugh’s arms to his side and then, pushing Mr. Farabaugh forward, tackled him to the



                                                 4
  Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 5 of 13




ground using the force of Mr. Jacks’s entire body. When the pair landed, Mr. Jacks was on top

of Mr. Farabaugh, who was lying face down on the ground.

       30.     Mr. Farabaugh had no warning the attack was coming; Mr. Jacks approached him

from behind and gave no audible forewarning.

       31.     Mr. Jacks also tackled U.S.-born Isle employee Brittany Burch (“Ms. Burch”) on

the way back to the group’s lodging.

       32.     Mr. Jacks and Mr. Farabaugh continued the walk back to the group’s lodging with

the rest of the group. For the remainder of the walk, Mr. Jacks made insulting comments and

threats toward Mr. Farabaugh. No one did anything to stop Mr. Jacks’s aggressive and

threatening behavior toward Mr. Farabaugh.

       33.     Mr. Farabaugh, Ms. Ahmadpour, and Ms. Burch were three of four U.S.

employees to attend the Retreat and all three were physically assaulted by Mr. Jacks, a U.K.

coworker.

       34.     Upon his return to the group’s lodging, Mr. Farabaugh reported the physical

assault to both Ms. Ahmadpour and Ms. Easter.

       35.     The next morning, Mr. Clark visited Mr. Farabaugh in his room at the lodging and

asked Mr. Farabaugh how he was doing. Mr. Farabaugh responded that he was not doing well

because he had been tackled from behind by Mr. Jacks.

       36.     Mr. Clark told Mr. Farabaugh that he had heard what happened, had spoken with

“everyone” involved, and concluded that it was Mr. Farabaugh who was to blame for the

incident – even the blind-side attack by Mr. Jacks.




                                                5
  Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 6 of 13




Mr. Farabaugh’s Protected Conduct and Termination

          37.   Later that day, October 12, 2018, Mr. Farabaugh spoke with Ms. Easter and Ms.

Ahmadpour in separate conversations. During these conversations, Mr. Farabaugh informed

both Ms. Easter and Ms. Ahmadpour that he believed he was targeted by Mr. Jacks and Mr.

Clark because he was from the US. The conversation with Ms. Easter occurred at the lodging

and the conversation with Ms. Ahmadpour occurred in the lobby at Ms. Ahmadpour’s separate

hotel after her lunch with coworkers.

          38.   Mr. Farabaugh told Ms. Easter and Ms. Ahmadpour that he felt Mr. Jacks targeted

him because he is from the US.

          39.   Mr. Farabaugh also told Ms. Easter and Ms. Ahmadpour that he felt Mr. Jacks

was intentionally targeting “the Americans” in the group, and that it was his opinion that Mr.

Jacks would have assaulted the fourth employee from the U.S. if Mr. Farabaugh had not stopped

him.

          40.   In response to his complaints about Mr. Jacks, Ms. Easter and Ms. Ahmadpour

told Mr. Farabaugh that he had misinterpreted the events at the Retreat and what he identified as

unlawful and discriminatory conduct was instead “cultural differences” between Isle’s U.S. and

U.K. employees.

          41.   Shortly thereafter, Mr. Farabaugh made a formal complaint about the events that

transpired at the Retreat. Ms. Easter requested that Mr. Farabaugh provide his written account of

events.

          42.   On October 25, 2018, Mr. Farabaugh submitted to Ms. Easter his Victim Incident

Statement, outlining his physical assault by Mr. Jacks, the physical assault of his U.S. colleagues,



                                                 6
  Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 7 of 13




and his observation that: “I don’t [] have sufficient information to know whether [Mr. Jacks]

only targeted US employees or if [] there were many others. There could be a pattern and there

could be an underlying motive or issue with US employees.”

       43.      Ms. Easter conducted an investigation and provided her findings to Mr.

Farabaugh thereafter.

       44.      In her written summary of her investigation findings, Ms. Easter confirmed that

Mr. Clark called Mr. Farabaugh a “terrorist,” but qualified the statement by saying Mr. Clark had

called Mr. Farabaugh an “internal terrorist.”

       45.      Ms. Easter confirmed that Mr. Clark unbuckled his belt and lowered his pants

enough to expose his underwear during an event at the Retreat.

       46.      Ms. Easter confirmed that Mr. Jacks assaulted Mr. Farabaugh, calling it “high

jinks” and indicating that the others tackled that night “found the incident to be good natured and

in good fun.”

       47.      Ms. Easter also confirmed that Mr. Jacks “hit” Ms. Ahmadpour on her backside,

“below her rear-end.” Ms. Easter concluded, however, that Mr. Jacks had merely “playfully” hit

Ms. Ahmadpour.

       48.      Ms. Easter indicated that the bulk of these issues would be addressed by “having a

larger discussion about best practices at Company events.” Upon information and belief, no

disciplinary action was taken against Mr. Clark or Mr. Jacks for their conduct during the Retreat.




                                                 7
  Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 8 of 13




Isle Takes Work From Mr. Farabaugh and Then Terminates His Employment

       49.     On October 14, 2018, Mr. Farabaugh emailed Ms. Easter and Ms. Ahmadpour

making a “formal notification” that he was still experiencing back and shoulder pain following

being assaulted by Mr. Jacks at the Retreat.

       50.     On October 26, 2018, in a company-wide email, Isle announced that Mr. Jacks’s

role with the Isle was expanding and two new positions were being created to support Mr.

Jacks’s work as Head of Dealflow.

       51.     On November 28, 2018, Ms. Ahmadpour sent Mr. Farabaugh her review of his

performance. The review was inaccurate and, to Mr. Farabaugh, was an unfair and retaliatory.

       52.     Then, in January 2019, Mr. Farabaugh was assigned to a project team which

included Mr. Jacks.

       53.     On January 14, 2019, Mr. Farabaugh complained to management, telling them he

did not feel it was fair for Isle to expect him to continue working with Mr. Jacks after what had

transpired at the Retreat.

       54.     Isle chose to remove Mr. Farabaugh from the project, not Mr. Jacks.

       55.     This decision by Isle management left Mr. Farabaugh with less work and, as a

result, fewer billable hours.

       56.     Indeed, the project Mr. Farabaugh was staffed to work on with Mr. Jacks was

never replaced in Mr. Farabaugh’s portfolio, leaving Mr. Farabaugh unable to meet his

production metrics.

       57.     At the end of January 2019, Mr. Farabaugh had telephone conversations with Ms.

Easter and Mr. Clark. Ms. Easter asked Mr. Farabaugh why he was still working at Isle and



                                                 8
  Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 9 of 13




made it clear she wanted him to resign. Mr. Clark brought up the incident at the Retreat and told

Mr. Farabaugh he was not surprised to hear Mr. Farabaugh had been injured that night,

suggesting he was aware, prior to the assault, that Mr. Farabaugh would be physically attacked.

       58.     Also at the end of January 2019, Ms. Ahmadpour told Mr. Farabaugh that senior

management wanted him “gone” because he was allegedly “checked out.” Mr. Farabaugh

denied being “checked out,” and went on to win more than $175,000 in business prior to his

termination just five months later.

       59.     In the summer of 2019, Isle hired a consultant with significantly less experience

than Mr. Farabaugh, and nonetheless began funneling work to her, rather than to Mr. Farabaugh,

further stunting his ability to reach his metrics. Mr. Farabaugh was also asked to mentor and

train this individual, which was non-billable work.

       60.     Mr. Farabaugh and Ms. Ahmadpour had regularly-scheduled monthly meetings.

As part of the process, Mr. Farabaugh completed monthly reports to share with Ms. Ahmadpour.

       61.     In the monthly meeting each month following his assault and injury at the Retreat,

Mr. Farabaugh reported to Ms. Ahmadpour that he was still in physical pain from the injury and

his injuries continued to have an impact on his work and personal life. Mr. Farabaugh also

reported each month that Isle had still failed to take responsibility for his injury.

       62.     In June 2019, Ms. Ahmadpour asked Mr. Farabaugh how he could move past the

assault. Mr. Farabaugh responded that Isle needed to accept responsibility for what had

happened and guarantee that none of the actions that took place at the Retreat, including that he

was targeted for being from the U.S., or the way he was treated thereafter, including in how Isle

dismissed his concerns following the investigation, would happen again to any Isle employee.



                                                   9
  Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 10 of 13




       63.      At the next month’s meeting, on July 8, 2019, Ms. Ahmadpour notified Mr.

Farabaugh that he was being fired, due in part to his inability to “get past” the events that

occurred at the Retreat, and because he continued to report his injury to her on a monthly basis.

She also claimed that Mr. Farabaugh was unable to reach his goals.

                                  FIRST CLAIM FOR RELIEF
                 Harassment and Discrimination in Violation of Title VII and CADA
                   42 U.S.C. § 2000e-2(a) and Colo. Rev. Stat. § 24-34-401, et seq.

       64.      Mr. Farabaugh incorporates each of the allegations set forth above, as if fully set

forth herein.

       65.      At all times relevant hereto, Isle was and is subject to Title VII and CADA.

       66.      As a person born in the U.S., Mr. Farabaugh is a member of a protected class

under Title VII and CADA due to his national origin.

       67.      At all times relevant hereto, Mr. Farabaugh was qualified to perform the duties of

his position as Senior Consultant.

       68.      Mr. Farabaugh’s supervisor and Isle knew or reasonably should have known that

Mr. Farabaugh was U.S.-born.

       69.      Mr. Farabaugh was discriminated against and harassed by Isle’s CEO (Mr. Clark),

Mr. Jacks, and Ms. Easter, all U.K. employees, because of his national origin, including by being

called “terrorist” by Isle’s CEO.

       70.      Isle engaged in preferential treatment of Mr. Jacks over his U.S. counterpart,

including when Isle decided to remove Mr. Farabaugh from a project in favor of Mr. Jacks,

leaving Mr. Farabaugh with less work and fewer billable hours.




                                                 10
  Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 11 of 13




          71.   Isle’s leadership engaged in discriminatory practices with malice and/or with

reckless indifference to Mr. Farabaugh’s protected rights, as set forth in the preceding

paragraphs.

          72.   Mr. Clark apparently spoke directly with Isle’s U.K. employees who had

witnessed Mr. Jacks’s assault of Mr. Farabaugh, but never asked Mr. Farabaugh for his

perspective of the events.

          73.   The hostile and discriminatory environment and disparate treatment was

unwelcome and detrimentally affected Mr. Farabaugh’s work environment, and he viewed the

treatment as subjectively hostile and abusive. Said treatment would also be viewed as

objectively hostile and abusive to a reasonable person.

          74.   Mr. Farabaugh’s treatment by Isle denied him equal terms, conditions, and

privileges of employment, thereby violating Mr. Farabaugh’s rights as guaranteed by Title VII

and CADA.

          75.   As a result of the conduct of Mr. Farabaugh’s supervisor and Isle as above

alleged, Mr. Farabaugh has been damaged in an amount to be determined at trial. Mr.

Farabaugh’s damages include but are not limited to, compensatory damages for back pay, lost

job benefits, damages for emotional distress and pain and suffering, reasonable attorneys’ fees

and costs, and pre- and post-judgment interest.

                              SECOND CLAIM FOR RELIEF
 Retaliation in Violation of title VII and CADA 42 U.S.C. § 2000e, the Civil Rights Act of
                1964 (as amended) and Colo. Rev. Stat. § 24-34-401, et seq.

          76.   Plaintiff incorporates each of the allegations set forth above, as if fully set forth

herein.



                                                  11
  Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 12 of 13




        77.     Plaintiff engaged in protected activity by making complaints about being targeted

based on his national origin, including to Ms. Easter and to Ms. Ahmadpour.

        78.     Plaintiff also provided information during Ms. Easter’s investigation that

supported his allegations that Mr. Jacks was targeting U.S. employees, including himself, Ms.

Ahmadpour, and Ms. Burch.

        79.     Mr. Farabaugh received a negative performance review following his complaint

about the physical assault at the Retreat and his complaints about being targeted because of his

national origin.

        80.     Mr. Farabaugh was further retaliated against for complaining to management

about being placed on a project with Mr. Jacks and by being removed from the project without

replacement work, making it harder for him to reach his metrics.

        81.     These adverse actions taken against Mr. Farabaugh, including the termination of

his employment, were motivated by his protected activity.

        82.     As a direct and proximate result of Isle’s actions, Plaintiff has suffered damages

including lost wages and benefits, front pay, diminished reputation and other pecuniary losses,

and emotional pain and suffering, mental anguish, inconvenience, loss of enjoyment of life, and

other non-pecuniary losses, in amounts to be determined at trial.

        83.     Plaintiff also seeks damages for attorneys’ fees and costs and pre- and post-

judgment interest.

                                     PRAYER FOR RELIEF

        WHEREFORE, Mr. Farabaugh prays for entry of judgment in his favor on his claims for

relief, and against Isle for:



                                                 12
 Case 1:20-cv-03644 Document 1 Filed 12/11/20 USDC Colorado Page 13 of 13




       a.     Economic damages, including without limitation, back pay and lost benefits;

       b.     Compensatory damages, including without limitation, loss of opportunity for

              professional growth and additional financial incidental and consequential

              damages;

       c.     Non-economic damages for emotional distress, pain and suffering, inconvenience,

              mental anguish, loss of reputation, and other non-pecuniary losses;

       d.     Reasonable attorneys’ fees and costs;

       e.     Pre- and post-judgment interest; and

       f.     Such other and further relief as the Court deems just and proper.

                      PLAINTIFF DEMANDS A TRIAL BY JURY.

Respectfully submitted this 11th day of December, 2020.

                                                 By:    /s/ Leah P. VanLandschoot
                                                        Leah P. VanLandschoot, #35723
                                                        Amy M. Maestas, #46925
                                                        THE LITIGATION BOUTIQUE LLC
                                                        1720 S. Bellaire Street, Suite 520
                                                        Denver, Colorado 80222
                                                        T: 303.355.1942
                                                        F: 303.355.2199
                                                        lvanlandschoot@thelitbot.com
                                                        amaestas@thelitbot.com

                                                          ATTORNEYS FOR PLAINTIFF
                                                          STEVEN FARABAUGH



       Plaintiff’s Address:
       3210 Esperanza Crossing, Apt. 5319
       Austin, Texas 78758




                                              13
